Title: From George Washington to Commodore John Hazelwood, 7 May 1778
From: Washington, George
To: Hazelwood, John


                    
                        Sir
                        Head Quarters Valley Forge 7th May 1778
                    
                    When you passed by this place in your way to Dover you mentioned that there were a number of Arms at Trenton belonging to the Navy which you wished might be taken for the use of the Continent. As Colo. Shreve wanted Arms for his Recruits I gave him an order to draw sixty stand, but he writes me word that Colo. Bradford would not deliver them, perhaps not knowing that you had desired they might be so disposed of. If the Arms are not yet sent away, I shall be glad you would order sixty stand to be delivered to Colo. shreve taking his Receipt for them. I am &c.
                